ACCEPTED
                                                                          13-15-00152-CR
                                                          THIRTEENTH COURT OF APPEALS
                                                                 CORPUS CHRISTI, TEXAS
                                                                   11/24/2015 11:01:42 AM
                                                                         Dorian E. Ramirez
                                                                                    CLERK

                  NO. 13-15-00152-CR

        IN THE COURT OF APPEALS FOR THE       FILED IN
                                       13th COURT OF APPEALS
         THIRTEENTH DISTRICT OF       TEXAS
                                    CORPUS  CHRISTI/EDINBURG, TEXAS
               CORPUS CHRISTI, TEXAS11/24/2015 11:01:42 AM
            ______________________________
                                         DORIAN E. RAMIREZ
                                                  Clerk
                   LEANDRE HILL,
                      Appellant

                            v.

               THE STATE OF TEXAS,
                      Appellee
           ______________________________

ON APPEAL FROM THE 379th JUDICIAL DISTRICT COURT
             OF BEXAR COUNTY, TEXAS
            CAUSE NUMBER 2012-CR-9686
           ______________________________

 AMENDED       BRIEF FOR THE STATE
           ______________________________

             NICHOLAS “NICO” LaHOOD
               Criminal District Attorney
                 Bexar County, Texas

                ANDREW N. WARTHEN
           Assistant Criminal District Attorney
                   Bexar County, Texas
                   Paul Elizondo Tower
                   101 W. Nueva Street
                San Antonio, Texas 78205
                  Phone: (210) 335-2414
               Email: awarthen@bexar.org
                  State Bar No. 24079547
             Attorneys for the State of Texas

             ORAL ARGUMENT WAIVED

                            1
                    IDENTITY OF PARTIES AND COUNSEL
Pursuant to TEX. R. APP. P. 38.2(a), the appellee supplements the appellant’s list of
parties as follows:


APPELLATE STATE’S                      Andrew N. Warthen
ATTORNEY                               State Bar No. 24079547
                                       Assistant Criminal District Attorney
                                       Paul Elizondo Tower
                                       101 W. Nueva Street
                                       San Antonio, Texas 78205
                                       (210) 335-2414
                                       awarthen@bexar.org




                                          2
                            TABLE OF CONTENTS

                                                                          Page
IDENTITIES OF PARTIES AND COUNSEL                                           2

INDEX OF AUTHORITIES                                                           4

STATEMENT OF THE CASE                                                          5

ISSUES PRESENTED                                                               5

APPELLANT’S SOLE ISSUE
The judgment should be corrected to give Hill credit on his sentence for all of the
time that he remained in custody until he was sentenced.

STATE’S RESPONSE
This appeal is moot because the trial court has entered an order which grants
the relief that appellant requests. The State concurred with the trial court’s
decision. Therefore, there is no controversy for this court to review.

STATEMENT OF FACTS                                                         5

SUMMARY OF THE ARGUMENT                                                    6

ARGUMENT                                                                   7

PRAYER FOR RELIEF                                                          7

CERTIFICATE OF COMPLIANCE AND SERVICE                                      8




                                         3
        INDEX OF AUTHORITIES

None.




                 4
                             BRIEF FOR THE STATE

To the Honorable Fourth Court:

      Now comes, Nicholas “Nico” LaHood, Criminal District Attorney of Bexar

County, Texas, and files this brief for the State.

                          STATEMENT OF THE CASE

      The State accepts appellant’s Statement of the Case.

                               ISSUES PRESENTED

APPELLANT’S SOLE ISSUE
The judgment should be corrected to give Hill credit on his sentence for all of the
time that he remained in custody until he was sentenced.

STATE’S RESPONSE
This appeal is moot because the trial court has entered an order which grants
the relief that appellant requests. The State concurred with the trial court’s
decision. Therefore, there is no controversy for this court to review and grant
relief on.

                            STATEMENT OF FACTS

      The State accepts the factual assertions contained in appellant’s brief. See

TEX. R. APP. P. 38.2(a)(1)(B). The State will supply supplemental pertinent facts

supported with record references within its response to appellant’s points of error.




                                           5
                       SUMMARY OF THE ARGUMENT

      This issue has been resolved by the trial court following an agreement of the

parties. Therefore, there is nothing for this court to review and this appeal should

be dismissed.

                                   ARGUMENT

      After undersigned counsel for the State spoke with appellant’s appellate

counsel about the issue on appeal, appellant’s counsel and the State’s agreed that

appellant would file a motion for a judgment nunc pro tunc with the district court

in order to receive the time credit he is seeking.        On September 11, 2015,

appellant’s counsel filed a motion for such a judgment, and on the same date the

trial court signed an order to give appellant the time credit he is owed. (CR Supp.

Of November 9, 2015 at 3-6.) As the issue is now moot, appellant’s counsel has

informed the State that he has sent a motion to dismiss this appeal to appellant

through the postal service so that he can sign it and so this appeal can be dismissed.

That signed motion was submitted on November 23, 2015. But, in an abundance

of caution, the State submits this brief noting that the issue has been resolved and

is, thus, now moot. Therefore, this appeal should be dismissed because there is no

contested issue for which this court can grant relief.




                                           6
                                  PRAYER

WHEREFORE, PREMISES CONSIDERED, the State of Texas submits that the

judgment of the trial court should, in all things, be AFFIRMED and this appeal

DISMISSED.



                                          Respectfully submitted,

                                          Nicholas “Nico” LaHood
                                          Criminal District Attorney
                                          Bexar County, Texas


                                          /s/Andrew N. Warthen
                                          Andrew N. Warthen
                                          Assistant Criminal District Attorney
                                          Bexar County, Texas
                                          Paul Elizondo Tower
                                          101 W. Nueva Street
                                          San Antonio, Texas 78205
                                          Phone: (210) 335-2414
                                          Email: awarthen@bexar.org
                                          State Bar No. 24079547

                                          Attorneys for the State




                                      7
             CERTIFICATE OF COMPLIANCE AND SERVICE

      I, Andrew N. Warthen, herby certify that the total number of words in

appellee’s brief is 280. I also certify that a true and correct copy of the above and

forgoing brief was emailed to appellant Leandre Hill’s attorney, Richard B.

Dulany, at richarddulany@gmail.com, on this the 24th day of November, 2015.




                                             /s/Andrew N. Warthen
                                             Andrew N. Warthen
                                             Assistant Criminal District Attorney

                                             Attorney for the State




                                         8